Citation Nr: 1434708	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as secondary to a service connected disability.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Clarification of Issues on Appeal

The Veteran initially filed a claim for service connection for hypertension.  Since filing his initial claim the Veteran has been found to be entitled to service connection for coronary artery disease.  As a result the Veteran has asserted that his hypertension may be secondary to his service connection for coronary artery disease.  See April 2014 Appellant's Brief.  The Board has therefore recharacterized the issue on appeal as reflected above.  

The issues of entitlement to service connection for hypertension and entitlement to service connection for erectile dysfunction, both to include as secondary to a service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 1973 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for hypertension.  The Veteran did not file a notice of disagreement. 

2. Evidence received since the November 1973 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the Veteran's claim of service connection.
CONCLUSIONS OF LAW

1. The November 1973 rating decision which denied the Veteran's claim to reopen the issue of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the November 1973 rating decision in connection with Veteran's claim of entitlement to service connection for hypertension is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The RO initially denied the Veteran's claim of entitlement to service connection for hypertension in an October 1972 rating decision.  This rating decision was not appealed.  The RO again addressed this issue when a claim to reopen was denied in November 1973 because no new and material evidence was found.  The Veteran was notified of this decision.  The Veteran did not file a notice of disagreement with the November 1973 rating decision.  Therefore, the November 1973 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 1973 rating decision includes statements by the Veteran, private treatment records, VA treatment records, a September 2005 VA examination report, and a page from VA Healthcare's Agent Orange Review, Vol. 23, No. 1.  Significantly, the page from Agent Orange Review indicates the National Academy of Sciences' Institute of Medicine has found limited or suggestive evidence of an association between herbicide exposure and the development of hypertension.  The Veteran's Service Personnel Records do indicate service in the Republic of Vietnam during the time period Veterans are presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

The Board concludes that the page from VA Healthcare's Agent Orange Review, Vol. 23, No. 1, is new and material with respect to the issue of service connection for hypertension.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely evidence of a possible etiology of the Veteran's hypertension.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for hypertension must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to hypertension is reopened.

REMAND

The Veteran is claiming entitlement to service connection for hypertension, to include as secondary to a service connected disability.  The Veteran has not yet been provided a VA examination to address his service connection claim.  The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the current diagnosis of hypertension, his presumptive exposure to herbicides during service, and the page from Agent Orange Review indicating an association between herbicide exposure and the development of hypertension, the Veteran must be provided a VA examination to determine whether his hypertension is etiologically related to his active service.  38 C.F.R. § 3.307(a)(6)(iii) (2013), April 2012 Primary Care Follow-up, VA Healthcare's Agent Orange Review, Vol. 23, No. 1.

Furthermore, an October 2011 Rating Decision found the Veteran entitled to service connection for coronary artery disease and the Veteran has asserted that his hypertension may be secondary to his service connection for coronary artery disease.  See April 2014 Appellant's Brief.  As such, the Board will request an opinion on secondary service connection as part of the Veteran's VA examination.    

Additionally, the Veteran is claiming entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability.  Specifically, asserting that his erectile dysfunction is the result of medication he is prescribed for his posttraumatic stress disorder (PTSD).  A March 2011 VA examination report notes it is less likely than not that Veteran's erectile dysfunction is related to medication used to treat his PTSD.  The VA examiners rational says the "... Veteran developed erectile dysfunction while he was not taking any medication for PTSD.  At the time he was being treated for hypogonadism, which can cause ED, and was also being treated with multiple medications which can cause erectile dysfunction... ."  While this opinion indicates the Veteran takes medications that can cause erectile dysfunction it is unclear whether these medications are taken to treat the Veteran's service-connected coronary artery disease or non-service-connected hypertension.  Also, the VA examination report does not address whether the medication the Veteran takes to treat his PTSD aggravates his erectile dysfunction.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The United States Court of Appeals for Veterans Claims (Court) has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination in regards to erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of his currently diagnosed hypertension and his currently diagnosed erectile dysfunction.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's hypertension is etiologically related to the Veteran's active military service?  

As part of this opinion please specifically address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is etiologically related to in-service herbicide exposure?

For purposes of the opinion requested in paragraph (a), the examiner should presume the Veteran was exposed to herbicides during his active duty service.  
 
b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's hypertension is proximately due (caused by) to the Veteran's service-connected coronary artery disease or PTSD?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's hypertension has been aggravated beyond its normal progression by the Veteran's service-connected coronary artery disease or PTSD?

d. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's erectile dysfunction is etiologically related to the Veteran's active military service?  

e. If the answer to (d) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's erectile dysfunction is proximately due (caused by) to the Veteran's service-connected coronary artery disease or PTSD?  

As part of this opinion please specifically address whether it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's erectile dysfunction is proximately due (caused by) to medication the Veteran's takes to treat his service-connected coronary artery disease?

f. If the answer to (e) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's erectile dysfunction has been aggravated beyond its normal progression by the Veteran's service-connected coronary artery disease or PTSD?

As part of this opinion please specifically address whether it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's erectile dysfunction is aggravated beyond its normal progression by medication the Veteran's takes to treat his service-connected coronary artery disease or PTSD?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


